DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7, lines 5-7, to read:
R1 is selected from the group consisting of H and aryl-substituted C1-C4-alkyl;
R2 is selected from the group consisting of H and aryl-substituted C1-C4-alkyl;
R3 is selected from the group consisting of a C3-C12-cycloalkyl optionally substituted

Claim 7, line 10, to read:
R4 is selected from the group consisting of C1-C4-alkyl, wherein said C1-C4-alkyl is

Claim 7, line 13, to read:
R5 is selected from the group consisting of H or C3-C12-cycloalkyl optionally

Claim 7, line 16, to read:
R6 is selected from the group consisting of H or a structure as defined in R4; 

Claim 8, line 1, to read
	A compound according to claim 7, wherein R1 or R2 is a pyridinyl-substituted C1-C4-alkyl.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant presented claims that avoid the prior art of record including that of US20170313653 which differs by the R4/R6 substituents as in the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066. The examiner can normally be reached 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639